United States Court of Appeals
                                   For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   December 18, 2014 
                                           
                                       Before 
 
                           DIANE P. WOOD, Chief Judge 
                            
                           WILLIAM J. BAUER, Circuit Judge 
 
                           JOHN DANIEL TINDER, Circuit Judge 
 
No. 11‐2687                                        
                                                   
UNITED STATES OF AMERICA,                         Appeal from the United States   
              Plaintiff‐Appellee,                 District Court for the Southern District 
                                                  of Indiana, Indianapolis Division. 
       v.                                          
ELISHA DRAKE, also known as KELLY,                No. 1:10‐cr‐00003‐SEB‐KPF‐9 
also known as KILLER KEL,                          
              Defendant‐Appellant.                Sarah Evans Barker,   
                                                  Judge. 
                                                   
                                       O R D E R 
                                              
       On December 9, 2014, the government filed in the Southern District of Indiana 
under Cause No. 1:14‐cr‐0244‐SEB‐TAB an Information charging Elisha Drake with a 
cocaine conspiracy in violation of 21 U.S.C. 841(a)(1). Drake and the government 
entered into a plea agreement and Drake petitioned to enter a plea of guilty. The district 
court held a Rule 11 proceeding and accepted Drake’s plea of guilty to the Information. 

       We understand the district judge’s acceptance of Drake’s plea as an indication 
that she is inclined to accept Drake’s Rule 11(c)(1)(C) plea agreement. We accordingly 
VACATE our judgment entered on August 18, 2014 in Appeal No. 11‐2687 and REMAND 
Cause No. 1:10‐cr‐3‐SEB‐KPF‐9 to the district court so that the court can vacate the 
judgment of conviction and sentence in that cause and proceed with sentencing in 
Cause No. 1:14‐cr‐0244‐SEB‐TAB. Drake’s petition for rehearing is denied as moot.